Citation Nr: 0209385	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased disability evaluation for the 
service-connected residuals of prostatitis, currently 
evaluated as 40 percent disabling.  

(The issues of service connection for prostate cancer and a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 will be the subject of a later decision).  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 through 
February 1953.  

This matter initially came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decision in March 1998 
by the RO.  

In a rating decision in December 1998, the RO assigned a 20 
percent rating for the service-connected residuals of 
prostatitis, effective on January 20, 1997.  

The Board remanded the case to the RO in March 2000 for 
additional development of the record.  

In a rating decision of July 2000, the RO assigned an 
increased rating of 40 percent for the service-connected 
residuals of prostatitis, effective on May 11, 2000.  

The Board is undertaking additional development on the issue 
of service connection for prostate cancer pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

Further action as to the issue of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 is being deferred, 
pending completion of the requested development.  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
both of these issues.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran's disability picture is shown to be 
manifested by urinary stress incontinence with urinary 
frequency about every 2 to 3 hours since the performance of 
the radical prostatectomy in June 1997, but he does not 
require the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times a day.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 40 
percent for the service-connected residuals of prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.115(b) 
including Diagnostic Code 7527 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that an increased evaluation is warranted 
for the service-connected residuals of prostatitis since he 
underwent a radical prostatectomy.  

The medical evidence shows that the veteran was hospitalized 
from June 30 to July 4, 1997 when he underwent a bilateral 
pelvic lymphadenectomy and radical retropubic prostatectomy 
for adenocarcinoma of the prostate.  

The submitted treatment records show that the veteran was 
seen in March 1998 for symptoms of urinary incontinence and 
impotence.  It was reported that the veteran had been in 
diapers since his surgery for urinary stress incontinence 
that was somewhat improved in the past year, but he still wet 
3 diapers a day.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in December 1998 that he had to wear pampers and 
that he got up 5 or 6 times at night.  He reported that he 
had to change his absorbent material about 3 or 4 times a day 
if he stayed around the house and that sometimes he had to do 
it more often.  

This matter was remanded in March 2000 so that a VA 
examination could be accomplished.  

The report of the May 2000 VA examination reveals that the 
veteran had a history of an enlarged prostate in the service 
with multiple strictures, requiring multiple dilations.  He 
also had prostate cancer diagnosed in 1996 and underwent a 
radical prostatectomy in 1997.  The veteran reported having a 
urinary frequency of every 2 to 3 hours.  He reported getting 
up four or five times a night.  He denied hesitancy or change 
in stream and reported having occasional dysuria.  

The veteran was noted to be incontinent of his urine at 
times, especially stress incontinence.  He reported wearing 
absorbent materials in the past.  He denied recurrent urinary 
tract infections, renal colic, bladder stones or acute 
nephritis.  

The VA examiner performed a physical examination and 
diagnosed the veteran with prostate cancer, urinary stress 
incontinence, impotence, a history of benign prostatic 
hypertrophy, and a history of ureteral strictures.  

In a rating decision in July 2000, the RO assigned an 
increased rating for the service-connected residuals of 
prostatitis, effective on May 11, 2000.  

The history of the veteran's residuals of prostatitis 
disability has been reviewed, but the more recent evidence is 
the most relevant to his claim for an increased rating.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The service-connected residuals of prostatitis is currently 
evaluated under Diagnostic Code 7527 for prostate gland 
injury residuals.  That code directs to rate as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

The evidence shows that the veteran does not manifest urinary 
tract infections.  Thus, the disability will be evaluated as 
a voiding dysfunction.  

Voiding dysfunction under 38 C.F.R. § 4.115a will be rated as 
urine leakage, frequency or obstructed voiding, based on the 
particular condition.  

Urinary frequency under 38 C.F.R. § 4.115a allows for a 10 
percent evaluation when urinary frequency with daytime 
voiding intervals are between two and three hours, or; 
awakening to void two times per night.  A 20 percent 
evaluation is warranted for urinary frequency when urinary 
frequency with daytime voiding intervals are between one and 
two hours, or awakening to void three to four times per 
night.  A 30 percent rating is not warranted unless the 
veteran exhibits obstructed voiding with urinary retention 
requirement intermittent or continuous catheterization.  

A 40 percent evaluation is warranted for urinary frequency 
when urinary frequency with daytime voiding intervals are 
less than one hour, or awakening to void five or more times 
per night.  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  A greater 60 
percent evaluation is warranted where the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times daily is indicated.  

The evidence shows that the veteran's disability is 
manifested primarily by urinary stress incontinence.  

However, the medical evidence when reviewed in its entirety 
does not show that the veteran's service-connected residuals 
of prostatitis is now so disabling as to warrant the 
assignment of a rating in excess of 40 percent.  

The evidence does not show that the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times daily is indicated.  

It does show that the veteran awakens up to 5 times per 
night, which is contemplated by the maximum rating of 40 
percent assignable on the basis of urinary frequency.  

Based on the current medical evidence, the service-connected 
disability does not warrant a higher rating on the basis of 
voiding dysfunction or urinary frequency.  Thus, the Board 
finds that the veteran's claim for an increase rating for the 
service-connected residuals of prostatitis must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of 
prostatitis disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to the duties to notify and assist.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in the 
rating decisions, Statements of the Case and Supplemental 
Statements of the Case of the information and evidence needed 
to substantiate his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO sent the veteran a VCAA development letter in August 
2001.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide his claim 
properly.  The veteran has also been afforded a VA 
examination to fully evaluate the current severity of the 
service-connected disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
increase.  



ORDER

An increased rating for the service-connected residuals of 
prostatitis is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

